Denied in part and Dismissed in part and Opinion Filed July 18, 2017




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00787-CV

                               IN RE PATRICK HEANEY, Relator

                  Original Proceeding from the 416th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 416-82059-2012

                               MEMORANDUM OPINION
                          Before Justices Lang-Miers, Evans, and Stoddart
                                    Opinion by Justice Stoddart
        In this original proceeding, relator complains that an order to withdraw funds from his

inmate trust account is void and the funds should be deposited back into his account. He also

asks this Court to “remove special findings” in the 2013 judgment of conviction that suspended

relator’s driver’s license. Relator is not entitled to the relief requested.

        To obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).               The relator has not met these

requirements because the proper method for seeking appellate review of an order of withdrawal

of funds from an inmate trust account is by direct appeal of the order, not by mandamus. See In

re Jones, No. 05-16-00001-CV, 2016 WL 279432, at *1 (Tex. App.—Dallas Jan. 22, 2016, orig.

proceeding) (citing Harrell v. State, 286 S.W.3d 315, 321 (Tex. 2009) (“[A]ppellate review
should be by appeal, as in analogous civil post–judgment enforcement actions.”)). Relator,

therefore, has an adequate appellate remedy.

       As for relator’s request for removal of special findings from the judgment, that

constitutes a collateral attack on relator’s conviction and falls within the scope of a post-

conviction writ of habeas corpus. TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). Only

the Texas Court of Criminal Appeals has jurisdiction in post-conviction felony proceedings.

Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.

proceeding); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding).

       Accordingly, we deny relator’s July 11, 2017 petition for writ of mandamus challenging

removal of funds from his inmate trust account, and dismiss the petition for want of jurisdiction

as to relator’s request for removal of special findings from the judgment.




                                                     /s/Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE
170787F.P05




                                               –2–